DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
 Applicant's election with traverse of Species 9, Fig. 15 in the reply filed on 12/24/2020 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement indicated that no claims were believed to be generic and claims 1-4, 6, 8, 9, 12-16, 27, and 31 are generic to all listed species. The remaining pending claims: 7, 10, 11, and 28-30 are included in Species 9. Accordingly, Applicant respectfully requests examination Species 9, which includes claims 1-4, 6-16, and 27-31. This is found persuasive and claims 1-4, 6-16, and 27-31 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-14, 16 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng 20060220224 in view of Woychik et al. 20150333049.

    PNG
    media_image1.png
    619
    1102
    media_image1.png
    Greyscale

Regarding claim 1, fig. 2 of Cheng discloses a package comprising: 
a first substrate 221; 
a second substrate (combination of 231 and 236) disposed on the first substrate; 
a first chip 234 disposed on the second substrate; and 
a stiffener (combination of 210/212 combination – par [0020] - heat sink 210 and secured to the first surface 213 of the stiffener ring 212 by utilizing an adhesive 250, thereby preventing the first substrate 221 of the first chip package 220 from suffering from the warpage phenomenon – as such this 210/212 is a stiffener) extending from an upper surface 222 (at the side of 222) of the first substrate to an upper surface 232 (at the side of 232) of the second substrate, the stiffener not being in contact with the first chip 234, 
wherein a first height (examiner labeled as H1 in fig. 2 above) from the upper surface 222 of the first substrate 211 to an upper surface of the first semiconductor chip is greater than a second height 
Cheng does not disclose that the first chip is a semiconductor chip.

    PNG
    media_image2.png
    277
    478
    media_image2.png
    Greyscale

However, fig. 10B of Woychik discloses a semiconductor package comprising: 
a substrate; a first semiconductor chip 110 (par [0004]) disposed on the substrate; and a stiffener 920.
In view of such teaching, it would have been obvious to form a package Cheng comprising wherein the first chip is a semiconductor chip such as taught by Woychik in order to use semiconductor technology to form densely packed ICs in semiconductor substrates having a long and reliable technology. The resulting package would have been a semiconductor package.


    PNG
    media_image3.png
    648
    1238
    media_image3.png
    Greyscale


Regarding claim 12, fig. 2 of Cheng discloses a package comprising: 
a first substrate 221; 
a second substrate (231/236/235 combination) disposed on the first substrate; 
a first chip 234 disposed on the second substrate; 
a stiffener (combination of 210/212 combination – par [0020] – as explained in rejection of claim 1 above) extending from an upper surface of the first substrate 221 to an upper surface of the second substrate (top surface 232 of 231 is upper relative to bottom surface 233 of 231), the stiffener not being in contact with the first semiconductor chip; and 
a first air gap (as labeled by examiner above) between the stiffener and a sidewall (as labeled by examiner above) of the second substrate. 
Cheng does not disclose that the first chip is a semiconductor chip.

    PNG
    media_image2.png
    277
    478
    media_image2.png
    Greyscale

However, fig. 10B of Woychik discloses a semiconductor package comprising: 
a substrate; a first semiconductor chip 110 (par [0004]) disposed on the substrate; and a stiffener 920.
In view of such teaching, it would have been obvious to form a package Chang comprising wherein the first chip is a semiconductor chip such as taught by Woychik in order to use semiconductor technology to form densely packed ICs in semiconductor substrates having a long and reliable technology. The resulting package would have been a semiconductor package.

Regarding claim 27, fig. 2 of Cheng discloses a package comprising: 
a first substrate  221 comprising a first region 222 (top surface region) and a second region (vertical side surface region) surrounding a periphery of the first region;
a second substrate (231/236/235 combination forms a substrate for placement of 234) disposed on the first region 222, the second substrate comprising a third region 232 (top surface region) and a fourth region (vertical side surface region) surrounding a periphery of the third region; 
a first chip 234 disposed on the third region;
and 

wherein the stiffener further extends from an upper surface (at the side – as explained in rejection of claim 1) of the first substrate to an upper surface (at the side – as explained in rejection of claim 1 above) of the second substrate, and the stiffener is not in contact with the first chip. 
Cheng does not disclose that the first chip is a semiconductor chip; a second semiconductor chip disposed on the third region, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; wherein the stiffener is not in contact the second semiconductor chip.

    PNG
    media_image2.png
    277
    478
    media_image2.png
    Greyscale

However, fig. 10B of Woychik discloses a semiconductor package comprising: a substrate comprising a top region and a side region surrounding a periphery of the top region; a first semiconductor chip 110 disposed on the top region; a second semiconductor chip 110 disposed on the top region, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; and a stiffener 920 extending along the top region, wherein stiffener 920 is not in contact with the first semiconductor chip and the second semiconductor chip.



    PNG
    media_image3.png
    648
    1238
    media_image3.png
    Greyscale


Regarding claim 2, fig. 2 of Cheng (as labeled by examiner above) discloses further comprising: a first air gap between the stiffener and a sidewall of the second substrate. 

Regarding claim 3, fig. 2 of Cheng (as labeled by examiner above) discloses further comprising: a second air gap between the stiffener and the first semiconductor chip. 

In view of such teaching, it would have been obvious to form a package of Cheng and Woychik further comprising: a second semiconductor chip disposed on the second substrate, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; and an air gap between the stiffener and the second semiconductor chip such as taught by Woychik in order to allow more air flow to cool the package.

Regarding claims 7 and 30, fig. 10 of Woychik discloses wherein the stiffener 920 further extends between the first semiconductor chip and the second semiconductor chip. 
In view of such teaching, it would have been obvious to form a package of Cheng and Woychik further comprising wherein the stiffener further extends between the first semiconductor chip and the second semiconductor chip in order to ensure a stronger structure to prevent warpage.

Regarding claim 8, fig. 10 of Woychik discloses wherein the first semiconductor chip and the second semiconductor chip are electrically connected to each other through the substrate. 
Therefore, it would have been obvious to form a package of Cheng and Woychik wherein the first semiconductor chip and the second semiconductor chip are electrically connected to each other 

Regarding claim 9, fig. 2 of Cheng discloses wherein the first substrate further comprises a first region (top surface region) and a second region (vertical side region) surrounding the first region, and the second substrate is disposed in the first region, and the stiffener extends along the second region. 

Regarding claims 10 and 28, fig. 2 of Cheng discloses wherein the first substrate comprises a first side (left half side of top surface) extending in a first direction (to the left), and a second side (right half side) extending in a second direction (to the right), the second substrate comprises a third side (front half) extending in a third direction (out of the page), and a fourth side (back half) extending in a fourth direction (into the page), and it would be necessary the case that the first to fourth directions are different from each other in a plan view. 

Regarding claims 11 and 29, fig. 2 of Cheng disclose wherein the second substrate comprises a first side (left half side) extending in a first direction (to the left direction), and a second side (right half side) extending in a second direction (to the right direction), the first semiconductor chip comprises a third side (front half side) extending in a third direction (out of the page), and a fourth side (bak half side) extending in a fourth direction (into the page), and it would be necessary the case that the first direction to the fourth direction are different from each other in a plan view. 

    PNG
    media_image1.png
    619
    1102
    media_image1.png
    Greyscale

Regarding claim 13, fig. 2 of Cheng discloses wherein a first height H1 from the upper surface of the first substrate 221 to an upper surface of the first semiconductor chip is greater than a second height H2 from the upper surface of the first substrate to an upper surface of the stiffener. 

Regarding claim 14, fig. 1 of Chang discloses further comprising: a second air gap (right space) between the stiffener and the first semiconductor chip. 

Regarding claim 16, Cheng and Woychik disclose claim 12. Woychik’s fig. 10B discloses a semiconductor package comprising: a substrate comprising a top region and a side region surrounding a periphery of the top region; a first semiconductor chip 110 disposed on the top region; a second semiconductor chip 110 disposed on the top region, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; and a stiffener 920 extending along the top region, wherein stiffener 920 is not in contact with the first semiconductor chip and the second semiconductor chip; the 
In view of such teaching, it would have been obvious to form a package of Cheng and Woychik further comprising: a second semiconductor chip disposed on the second substrate, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; and a third air gap between the stiffener and the second semiconductor chip such as taught by Woychik in order to allow more air flow to cool the package.


    PNG
    media_image4.png
    528
    551
    media_image4.png
    Greyscale


. 

Claims 1-3, 12-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang 20060060963 in view of Woychik.

    PNG
    media_image5.png
    514
    963
    media_image5.png
    Greyscale

Regarding claim 1, fig. 1 of Chang discloses a semiconductor package (par [0001]) comprising: 
a first substrate 125; 
a second substrate (top 140/135/bottom140) disposed on the first substrate; 
a first semiconductor chip 105 disposed on the second substrate; and 
a stiffener 130 extending from an upper surface of the first substrate (top surface of 125) to an upper surface (top surface of 135) of the second substrate, the stiffener not being in contact with the first semiconductor chip, 
wherein a first height H1 (as labeled by examiner above) from the upper surface of the first substrate to an upper surface of the first semiconductor chip is greater than a second height H2 (as 
Chang does not disclose that the first chip is a semiconductor chip.

    PNG
    media_image2.png
    277
    478
    media_image2.png
    Greyscale

However, fig. 10B of Woychik discloses a semiconductor package comprising: 
a substrate; a first semiconductor chip 110 (par [0004]) disposed on the substrate; and a stiffener 920.
In view of such teaching, it would have been obvious to form a package Chang comprising wherein the first chip is a semiconductor chip such as taught by Woychik in order to use semiconductor technology to form densely packed ICs in semiconductor substrates having a long and reliable technology. The resulting package would have been a semiconductor package.


    PNG
    media_image6.png
    347
    556
    media_image6.png
    Greyscale


Regarding claim 12, fig. 1 of Chang discloses a semiconductor package (par [0001]) comprising: 
a first substrate 125; 
a second substrate (top 140/135/bottom140) disposed on the first substrate; 
a first chip 105 disposed on the second substrate; 
a stiffener 130 extending from an upper surface of the first substrate 125 to an upper surface of the second substrate (top surface of 135 is upper relative to bottom surface of 135), the stiffener not being in contact with the first semiconductor chip; and 
a first air gap (left space ) between the stiffener 130 and a sidewall (sidewall of  top/bottom 140 is a sidewall) of the second substrate. 
Chang does not disclose that the first chip is a semiconductor chip.

    PNG
    media_image2.png
    277
    478
    media_image2.png
    Greyscale

However, fig. 10B of Woychik discloses a semiconductor package comprising: 
a substrate; a first semiconductor chip 110 (par [0004]) disposed on the substrate; and a stiffener 920.
In view of such teaching, it would have been obvious to form a package Chang comprising wherein the first chip is a semiconductor chip such as taught by Woychik in order to use semiconductor technology to form densely packed ICs in semiconductor substrates having a long and reliable technology. The resulting package would have been a semiconductor package.

    PNG
    media_image6.png
    347
    556
    media_image6.png
    Greyscale


Regarding claim 27, fig. 1 of Chang discloses a semiconductor package comprising: 
a first substrate 125 comprising a first region (top surface region) and a second region (vertical side surface region) surrounding a periphery of the first region; 
a second substrate (top 140/135/bottom140) disposed on the first region, the second substrate comprising a third region (top surface region) and a fourth region (vertical side surface region) surrounding a periphery of the third region; 
a first semiconductor chip 105 disposed on the third region;  and 
a stiffener 130 extending along the second region, wherein the stiffener further extends from an upper surface of the first substrate 125 to an upper surface of the second substrate (top surface of 135 is upper relative to bottom surface of 135), and the stiffener is not in contact with the first semiconductor chip 105. 
Chang does not disclose that the first chip is a semiconductor chip; a second semiconductor chip disposed on the third region, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; wherein the stiffener is not in contact the second semiconductor chip.

    PNG
    media_image2.png
    277
    478
    media_image2.png
    Greyscale


In view of such teaching, it would have been obvious a package of Cheng further comprising wherein the first chip is a semiconductor chip, and a second semiconductor chip disposed on the third region, the second semiconductor chip horizontally spaced apart from the first semiconductor chip; wherein the stiffener is not in contact the second semiconductor chip such as taught by Woychik in order to form a semiconductor package using semiconductor technology to form densely packed ICs in semiconductor substrates having a long and reliable technology with multiple chips to have multiple functions. The resulting package would have been a semiconductor package meeting all the limitations of the claimed inventions.

Regarding claim 2, fig. 1 of Chang discloses further comprising: a first air gap (region between 140 and 130) between the stiffener and a sidewall of the second substrate (140 is part of the substrate). 

Regarding claim 3, fig. 1 of Cheng discloses further comprising: a second air gap (other side region between 140 and 130) between the stiffener and the first semiconductor chip. 


    PNG
    media_image5.png
    514
    963
    media_image5.png
    Greyscale



Regarding claim 13, fig. 1 of Chang discloses wherein a first height H1 from the upper surface of the first substrate to an upper surface of the first semiconductor chip is greater than a second height from the upper surface of the first substrate to an upper surface of the stiffener. 

Regarding claim 14, fig. 1 of Chang discloses further comprising: a second air gap (right space) between the stiffener and the first semiconductor chip. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Woychik in view of Morita et al. 20190181113.
Regarding claims 4 and 15, Cheng and Woychik claim 1 and 12. Cheng discloses further comprising: an interface film 250 between the second substrate and the stiffener. Cheng and Woychik 
However, par [0080] of Morita discloses a film-like adhesive according to Example 2 was obtained in the same manner as in Example 1, except that 362 parts by mass of a silver-coated silicone resin filler (trade name: SCO280-SF, average particle size 2.0 .mu.m, amount of silver coating 80% by mass, specific gravity 4.3 g/cm.sup.3, thermal conductivity 400 W/mK.
In view of such teaching, it would have been obvious to form a package of Cheng and Woychikfurther comprising: an interface film between the second substrate and the stiffener, wherein the interface film comprises a combination of a first material having a thermal conductivity of 10 W/(mK) or more and silicone resin such as taught by Morita in order to prevent partially fractured and form a strong adhesive.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829